February 6, 1945.
A detailed discussion of the testimony in this case would be of no value to future litigants, and of course the parties to this action are familiar with all of the facts surrounding the transaction out of which this litigation arose. *Page 83 
We have read with care the record, the greater portion of it twice; and it is our considered opinion that the order of the learned Circuit Judge (now an Associate Justice of this Court) reached the equitable and correct result irrespective of where the burden of proof lies. Let the said order be reported.
Affirmed.